DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuyama et al. (WO 2017/056686 [US 2018/0278172]; hereinafter Tokuyama) (IDS filed on 3/4/2021).
Regarding claim 1, Tokuyama discloses a power semiconductor device comprising:
a power semiconductor element 300 (fig. 7A, ¶0040); and
an element installation conductor including
a first conductor portion (labeled fig. 7A) that is made of metal and is used for installing the power semiconductor element (fig. 7A),


a third conductor portion (labeled fig. 7A) that is made of metal and is provided at a tip portion of the control terminal (fig. 7A, abstract, ¶0040),
wherein the element installation conductor is formed so that a thickness of a thickest portion of the second conductor portion (labeled fig. 7A) is thinner than a thickness of the first conductor portion (labeled fig. 7A), and a thickness of a thickest portion of the third conductor portion (labeled fig. 7A) is thinner than a thickness of a thinnest portion of the second conductor portion (labeled fig. 7A).

    PNG
    media_image1.png
    427
    766
    media_image1.png
    Greyscale


Regarding claim 3, Tokuyama discloses that the main terminal (labeled fig. 7A) is formed by the second conductor portion (labeled fig. 7A), and the control terminal is formed by the second conductor portion and the third conductor portion (labeled fig. 7A), and a side surface of the second conductor 
Regarding claim 4, Tokuyama discloses that wherein sealing resin 303 (fig. 3, ¶0061 of US2018/0278172) for sealing the entirety of the first conductor portion (fig. 7A) and a portion of the second conductor portion is provided, and the main terminal and the control terminal (labeled fig. 7A), are formed to protrude from the sealing resin in the same direction (fig. 3 and 7A).
Regarding claim 5, Tokuyama discloses that wherein the second conductor portion (labeled fig. 7A) has a second bent portion (labeled fig. 7A) that is bent in a direction of protrusion from the sealing resin 303 (fig. 3, ¶0061 and labeled fig. 7A).

    PNG
    media_image2.png
    427
    766
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuyama et al. (WO 2017/056686; hereinafter Tokuyama) (IDS filed on 3/4/2021) in view of JP 2012-5322 (IDS filed on 3/4/2021).
Regarding claim 2, as discussed in details above, Tokuyama substantially discloses all the limitation as claimed above except for the third conductor portion has a first bent portion formed to deviate from an extension direction of the third conductor portion.
However, JP 2012-5322 discloses a power semiconductor device comprising: the third conductor portion (e.g. tip part in fig. 16) has a first bent portion (labeled fig. 16) formed to deviate from an extension direction of the third conductor portion (e.g. tip part in fig. 16).

    PNG
    media_image3.png
    316
    477
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of Tokuyama by having the third conductor portion has a first bent portion formed to deviate from an extension direction of the third conductor portion, as 
	Regarding claim 6, JP 2012-5322 (fig. 17, ¶0073) teaches that the side surfaces of the second conductor part (e.g. element side DC positive electrode connection terminal 315D, side AC connection terminal 320D, side signal connection terminals 327U and 327L) of the main terminal and the control terminal are tied to a common tie bar (fig. 17), and it is clear that a cut surface of the tie bar (fig. 17) are formed which fix the relative positions of the main terminal and the control terminal (fig. 17, ¶0073).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DILINH P NGUYEN/Examiner, Art Unit 2894 

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894